1    Brad L. Puffpaff WSBA No. 46434                    The Honorable Christopher M. Alston
     Attorney at Law                                    United States Bankruptcy Judge
2    4620 200th Street SW, Ste D                        Hearing Date: July 31, 2020
3    Lynnwood, WA 98036                                 Hearing Time: 9:30 AM
                                                        Hearing Location: Telephonic
4                                                       Response Date: July 24, 2020

5

6                         IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE WESTERN DISTRICT OF WASHINGTON
7
                                         AT SEATTLE
8
     In re                                           IN PROCEEDINGS UNDER CH. 11
9
     V. S. Investment Assoc., LLC                    NO. 20-11541-CMA
10
                                                     NOTICE OF HEARING
11
                                                     FOR MOTION FOR SALE
12                       Debtor.

13
     PLEASE TAKE NOTICE that the debtor’s Motion to for Order Approving Sale of Real Property
14   Free and Clear of Liens IS SET FOR HEARING as follows:
15                        The Honorable Christopher M. Alston
16                        United States Bankruptcy Judge
                          Hearing Date: July 31, 2020
17                        Hearing Time: 9:30 a.m.
                          Hearing Location: Telephonic
18                        Telephonic Hearing Instructions
19                        (1) Dial: 1-888-363-4749
20                        (2) Enter Access Code: 8955076#
21                        (3) Press the # sign
22
                          (4) Enter Security Code when prompted: 3564#
23
                          (5) Speak your name when prompted
24

25

26                                                                                      Bountiful Law PLLC
                                                                             4620 200th Street SW, Suite D
27   Notice of Hearing                                                               Lynwood, WA 98036
                                                                     (425) 775-9700 / (Fax) (425) 633-2465
28



     Case 20-11541-CMA        Doc 41-1     Filed 07/08/20   Ent. 07/08/20 12:04:10         Pg. 1 of 2
1    IF YOU OPPOSE the motion, you must file your written response with the Court Clerk and serve

2    a copy on the debtor’s attorney NOT LATER THAN THE RESPONSE DATE, which is July 24,
3    2020. IF NO RESPONSE IS TIMELY FILED AND SERVED, the court may, in its discretion,
4    GRANT THE MOTION PRIOR TO THE HEARING WITHOUT FURTHER NOTICE, and strike
5    the hearing.
6
             Date: July 7, 2020                  /S/ Brad L. Pufflaff, WSBA 46434
7
                                                 Debtor’s Attorney
8

9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26                                                                                        Bountiful Law PLLC
                                                                               4620 200th Street SW, Suite D
27   Notice of Hearing                                                                 Lynwood, WA 98036
                                                                       (425) 775-9700 / (Fax) (425) 633-2465
28



     Case 20-11541-CMA            Doc 41-1   Filed 07/08/20   Ent. 07/08/20 12:04:10         Pg. 2 of 2
